Citation Nr: 1743333	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for skin cancer on the right ear.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1954 to September 1956.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California in which the RO, among other things, implicitly reopened a previously denied claim of entitlement to service connection for skin cancer but denied the claim on its merits.  See BVA rating decisions dated in July 2003 and July 2013; April 2015 statement of the case; October 2015 BVA decision.  In an October 2015 decision, the Board reopened the claim, but concluded that additional development was needed and remanded the claim to the RO.   

In August 2015, the Veteran and his spouse testified before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  See Legacy Content Manager.  

The development request by the Board in its October 2015 decision has been completed; and the claim has since been recertified to the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran has a current diagnosis of skin cancer on the right ear.  

2.  A preponderance of the evidence is against a finding that the Veteran had exposure to ionizing radiation during service.  

3.  The preponderance of the evidence is against finding that the Veteran's right ear skin cancer manifested in service or is otherwise related to service or with an injury or disease of service origin.


CONCLUSION OF LAW

The criteria for service connection for skin cancer on the right ear have not been met.  38 U.S.C.A. §§ 1101 , 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to service connection for skin cancer on the right ear

As mentioned above, the Veteran served on active duty September 1954 to September 1956.  Post-service medical records in his claims file reveal that he has been diagnosed with, among other things, basal cell carcinoma beginning in 1990; and that he had a basal cell carcinoma lesion removed from the anterior aspect of his right ear in 1996 and from the inter-helical groove of his right ear in 2008.  See October 2014 letter from W.W., M.D. ; see also VA and private medical records dated from 1986 - 2017 (medical records reflect the Veteran's treatment for lesions and basal cell carcinomas).  The Veteran asserts that he has developed skin cancer on the right ear because he was exposed to ionizing radiation in service.  

After considering all of the evidence of record, the Board finds that a preponderance of the evidence is against the Veteran's claim.  As such, the appeal must be denied. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning specifically to VA law and regulations involving claims of exposure to ionizing radiation, VA defines a "radiation-exposed veteran" as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (d).

Occupation of Hiroshima or Nagasaki, Japan, by United States forces is defined as official military duties within 10 miles of the city limits of either city which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309 (d) (3) (vi) (2014).

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309 (d)(2).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311 (b)(2)(i) - (xxiv)(emphasis added).  VA regulations provide that diseases listed in 38 C.F.R. § 3.311 (b)(2) other than bone cancer, leukemia, and posterior subcapsular cataracts (i.e., skin cancer) must become manifest 5 years of more after exposure to radiation to be eligible for service connection.  38 C.F.R. § 3.311 (b)(5).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

Turning to the record in this case, the Veteran does not contend, and the evidence does not suggest, that he participated in a test involving the detonation of a nuclear device, or that he was a prisoner of war in Japan.  Rather, he asserts that he was exposed to radiation while serving at Holloman Air Force Base in New Mexico and at Fort Bliss in El Paso, Texas between 1954 and 1956.  See October 2016 statement.  In this regard, records reflect the Veteran was assigned to the 14th Ordnance Battalion, with affiliation with the Armed Forces Special Weapons Project at Sandia Base, New Mexico.  The Veteran reported that his duties in New Mexico included inventorying and storing nuclear and non-nuclear weapons in warehouses.  October 2016 statement; see also August 2015 BVA hearing transcript, p. 3; however, see DD Form-214 (the Veteran's military occupation specialty is reported as a "Clerk Typist").  The Veteran reported he periodically delivered weapons to airplanes, helicopters, cargo planes and ground units.  He reported that on one occasion, his unit had a nuclear weapon on a cargo truck fall off and radiation was exposed into the atmosphere.  He stated that he and other servicemen were wearing dosimetry badges, and that the badges turned colors.  Id.; see also August 2015 BVA hearing transcript, p. 6 (the Veteran testified that he wore badges that detected radiation).  

In the same October 2016 statement, the Veteran reported that while stationed at Fort Bliss, Texas, a building that he frequently delivered packages to from January 1955 to September 1956 was found to contain high levels of radiation.  Id.; see also August 2015 BVA hearing transcript, p. 5.  He also indicated he was exposed to radiation while in Alabama in 1955 and 1956 while stationed at Redstone Arsenal because his unit received and shipped nuclear weaponry, merchandise and packages.  Id.; see also, e.g., Capri medical records received on October 2016 in Legacy Content Manager, pgs. 212 - 213 (while at a July 2002 dermatology consultation, the Veteran reported that he had significant exposure to radiation during the Korean War; and that he built atomic bombs).  

During his August 2015 BVA hearing, the Veteran testified that he began developing skin cancer about a year after he separated from service.  See August 2015 BVA hearing transcript, p. 2.  He stated that initially after separation, his skin "had different colors and different pigments" around the right side of his head that became more prominent and more visible as the years went by; and that he was subsequently diagnosed with cancer.  Id., pgs. 3 - 6.   

The RO has attempted to obtain the Veteran's individual service personnel records, but these have been deemed as being "unavailable" and presumed to have been destroyed in a 1973 fire that occurred at the National Personnel Records Center.  See May 2005 letter from the National Personnel Records Center.  A December 2014 letter notified the Veteran of the inability to obtain the service treatment records in question and the steps previously taken to obtain those records.  The Veteran was also advised in the letter that he could supplement the record through lay statements and substitute other adequately identified records for the missing service treatment records.  In situations such as this, where service records have been lost or destroyed, the threshold for allowance of a claim is not lowered; and there is no presumption, either in favor of or against the claimant.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51   (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

Turning to the available evidence of record, the Board observes that the Veteran's DD Form-214 indicates that he served in the 14th Ordnance Battalion SWD (understood to mean Special Weapons Depot) at the White Sands Proving Ground in New Mexico.  See DD Form-214 (Hq and Hq Det 14th Ord. Battalion (SWD) WSPG New Mexico).  His military occupation specialty was reported as a "Clerk Typist."  Id.  The Veteran submitted evidence in support of his claim.  This evidence includes a hand-written time-line of his in-service duty stations, to include being assigned to Headquarters Field Command, Arm Forces Special Weapons Project, Sandia Base in Albuquerque, New Mexico in February 1955; and then being transferred to the 14th Ordnance Battalion (Special Weapons Depot) at the White Sands Proving Ground in New Mexico in March 1955.  Thereafter, he reported being stationed at White Sands, New Mexico in June 1955; and then at Fort Bliss, Texas in September 1956.  See documents listed in "Military Personnel Records," received by VA on April 23, 2003; October 2016 statement in support of claim.  

In regards to details of radiation exposure, the Board observes that the Veteran provided information regarding his alleged exposure in a March 2003 questionnaire related to a separate skin cancer claim.  See rating decision dated in July 2003.  In the March 2003 questionnaire, the Veteran reported that he participated in a scientific project during service and also supported operations in service such that he was exposed to radiation.  In regards to the scientific project, the Veteran indicated that from 1954 to 1956, he provided ground ordinance support in the movement of nuclear weapons, missiles and bomb units.  See March 2003 questionnaire, p. 3.  In response to questions, the Veteran indicated that he did not know if he was actually contaminated with radiation, but he did undergo a procedure for decontamination that consisted of removing his clothes and showering with a body wash.  Id.  In response to questions about clothing he wore during this time/operation, the Veteran reported that he wore regular uniforms with radiation badges only.  He indicated that he was issued a badge upon arrival at a test site that he wore the entire day; and that he was also issued badge(s) for a specific activity/mission that he turned in after the completion of the activity/mission.  Id., 
p. 5.   

In light of the Veteran's contentions (made in both 2003 and presently), the RO attempted to verify the Veteran's reported radiation exposure on two separate occasions.  In this regard, the RO initially contacted the U.S. Army Aviation & Missile Command in June 2003.  At that time, the RO requested that this Agency verify the Veteran's participation in radiation risk activity; and, if so, provide the recorded level of radiation exposure.  In doing so, the RO provided pertinent personal information regarding the Veteran that included his duty description (the Veteran reported being "[g]round ordinance support in movement of nuclear weapons, missiles and bombs") and that his disability was basal cell carcinoma of the right ear.  Later that same month, the Army Aviation & Missile Command responded to the RO's request, indicating that the U.S. Army Dosimetry Branch of the Agency researched the files for records of exposure to ionizing radiation for the Veteran, but that they were unable to locate any records for him.  See June 2003 letter.  

The RO sent another letter to the U.S. Army Dosimetry Center in October 2016 for the purpose of requesting any records showing that the Veteran was exposed to radiation.  In doing so, the RO provided the Army Dosimetry Center pertinent, personal information regarding the Veteran, to include his service duty description (clerk, typist) and disability (skin cancer).  The Army Dosimetry Center advised the RO in December 2016 that it had conducted a search of the radiation exposure monitoring records and found no records of exposure to ionizing radiation for the Veteran. 

In analyzing the Veteran's claim, the Board has carefully considered the evidence discussed above in conjunction with all other evidence contained in the claims file.  After doing so, the Board initially finds that the Veteran has not been shown to have engaged in a radiation-risk activity; and the evidence does not establish him as a "radiation-exposed veteran" as that term is defined in 38 C.F.R. § 3.309 (d).  He was not involved the occupation of Japan or in nuclear tests, and the Army Radiation Dosimetry Branch had no record of him.  

In light of the foregoing, it is clear that the Veteran's right ear skin cancer cannot be service-connected on a presumptive basis pursuant to either 38 C.F.R. § 3.309 (d) or 38 C.F.R. § 3.311.  In making this determination, the Board has considered the Veteran's lay statements and hearing testimony.  However, the Board finds that the Veteran does not have the requisite expertise to competently report his duties consistent with those of a clerk exposed him to ionizing radiation.  Likewise, he does not have the medical expertise to establish that his claimed disability, documented years after service, is due to radiation exposure or any other incident in service.  
Additionally, the Board observes that the competent evidence of record does not show that the Veteran's skin cancer had its onset in service or is otherwise related to his military service.  Although the Veteran's claims file does not contain his service treatment records, post-service medical records contained in the file that are dated between 1986 and 2017 appear to first document the Veteran's diagnosis of skin cancer in 1990, approximately 35 years following his separation from service.  
In this regard, the Veteran testified that he was first diagnosed with skin cancer about a year after he separated from service (August 2015 BVA hearing transcript, p. 3), yet medical records dated from 1986 to 1990 in the claims file do not appear to reflect any symptomatology that can be related to or document a diagnosis of skin cancer or a condition related to skin cancer.  In fact, private medical records dated in February 1986 reflect that while going through a "review of symptoms" section of a medical history form, the Veteran marked the answer "no" in response to the question of whether he had skin cancer.  See February 1986 private medical record.  These records and facts undermine the Veteran's current reports of his history generally, rendering his statements of limited probative value.  
Thus, the record in this case contains no medical evidence linking the Veteran's post-service diagnosis of skin cancer with service.  Skin cancer in service is not indicated; exposure to radiation in service is not established, and continuity of symptoms since service is not shown.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no evidence of symptomatology associated with or the development of skin cancer during service or for many years thereafter, and there is no probative evidence of record relating the Veteran's post-service diagnosis of skin cancer to any incident of service.  Radiation exposure is not established.  The benefit-of-the-doubt doctrine does not apply, and the service connection claim is denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Service connection for skin cancer on the right ear is denied.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


